Citation Nr: 1121637	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO. 09-46 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for skin disability, diagnosed as dermatographism, currently rated as noncompensably (0 percent) disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

At a VA examination in December 2008 the examiner asserted that the Veteran was taking no immunosuppressive drugs and that the Veteran' service-connected skin disability was controlled with almost daily use of topical steroids.

In correspondence received in December 2009 the Veteran's representative contended that the Veteran was being treated for his service-connected skin disability with internal steroids, four pills daily, at the VA Medical Center (VAMC) in Newington, Connecticut.

If the Veteran is now receiving systemic therapy in addition to or in lieu of topical therapy for his service-connected skin disability, a rating in excess of a noncompensable (0 percent) rating is for consideration. See 38 C.F.R. § 4.118, Diagnostic Code 7806.

The RO/AMC must therefore obtain updated records of treatment and provide the Veteran a current VA examination. See 38 U.S.C.A. 5103A(a)-(d).

Accordingly, the case is REMANDED for the following action:

 1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for skin disability during the period from November 2008 to the present. 

(i) After obtaining any appropriate authorizations for release of medical information, obtain records from each health care provider the Veteran identifies. 

(ii) The records sought must include all relevant records of VA treatment from November 2008 forward.

(iii) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected skin disability.

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must take a detailed history from the Veteran as to the nature and severity of his service-connected skin disability.

(i) If there is a medical or clinical basis for corroborating or discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state. A detailed rationale must be provided for any such finding.

(d) The examiner must provide detailed findings regarding physical examination of the Veteran's skin.

(e) The examiner must provide findings as to the areas and approximate percentage of the Veteran's skin affected by his service-connected skin disability.

(f) The examiner must indicate whether the Veteran uses no more than topical therapy for his service-connected skin disability.

(g) The examiner must list each oral medication the Veteran uses for his service-connected skin disability.

(h) For each oral medication the Veteran takes for his service-connected skin disability, the examiner must indicate the frequency with which the Veteran takes the medication.


(i) For each oral medication the Veteran takes for his service-connected skin disability, the examiner must indicate whether the medication constitutes "systemic therapy such as corticosteroids or other immunosuppressive drugs."

(j) The examiner must indicate the frequency with which the Veteran requires prescribed oral hydroxyzine pamoate, and whether hydroxyzine pamoate is a "systemic therapy such as corticosteroids or other immunosuppressive drug."

(k) The examiner must indicate the effect of the Veteran's service-connected skin disability on his occupational and social functioning and his ordinary activities of daily life.

(l) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination-to determine the nature and severity of the Veteran's service-connected skin disability. 
 
3. Readjudicate the issue on appeal. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


